Citation Nr: 1018875	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  04-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including memory loss, migraine headaches, seizures, 
and fainting spells.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The Veteran served on active duty from June 1963 to March 
1966.

The instant appeal arose from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Cleveland, Ohio, which denied a claim for service 
connection for residuals of a head injury, including memory 
loss, migraine headaches, seizures, and fainting spells.

The appellant testified at a hearing using video conferencing 
techniques before the undersigned Veterans Law Judge in May 
2005.  

In August 2005, the Board remanded this claim for additional 
development.  The case has returned to the Board and is ready 
for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran's service treatment records show that in April 
1964, the Veteran was treated after a 50 caliber machine gun 
fell on his face approximately one week prior and he passed 
out for a few seconds.  He had headaches for a few days and 
was feeling well until he reported having been on guard duty 
the night before this treatment and he had passed out again.  
It was noted that X-rays of the skull had been done and were 
negative.  The finding was, syncope of unexplained origin, 
probable uncontrolled hypotension.  At separation in March 
1966, neurological examination was normal.  

After service, private records show that in March 1991, an 
MRI of the brain was normal.  In March 1992 the Veteran was 
referred for evaluation of facial paresthesias and feelings 
of dissociation, first noted three years prior.  The episodes 
were noted to occur three times weekly and last from forty-
five minutes to five hours.  The examiner noted that a 
diagnostic possibility was partial complex seizures.  

Private records show that in August 1999, the Veteran was 
treated and presented with a history of having two closed 
head wounds, which occurred after his military service in 
1992.  The examiner diagnosed rule out organic mental 
syndrome; rule out bipolar disorder.  

The record reveals continuing treatment for several problems 
including migraines and seizures in private records as well 
as VA outpatient treatment records dated beginning in 2002.  
In March 2002 a private examiner noted that the Veteran 
reported that he was putting in a claim for an injury he 
stated he had in 1964 in service and he wanted the clinician 
to note this.  In a statement received in April 2004, a 
private doctor stated that he had been seeing the Veteran 
since March 2002, when he presented with a closed head injury 
and associated seizure disorder.  It was noted that as a 
result of this closed head injury, the Veteran demonstrated 
both short and long term memory loss.  The examiner stated 
that during the initial appointment the Veteran reported that 
he started having headaches while in the military.  The 
examiner stated that it was his understanding that a 50 
caliber machine gun weighing 84 pounds fell on the Veteran's 
face.  He further stated that certainly one cannot eliminate 
the possibility of an object weighing this heavy causing 
trauma especially to the head although he did not have any 
records or X-rays to consult.  

The Veteran was examined by VA in March 2007.  The claims 
file was reviewed.  The Veteran complained of memory 
problems.  It was reported that the seizure disorder has been 
under excellent control since May 2, 2006 after his 
medication was changed.  He reported having fainting spells 
in service after being hit by a "126 pound machine gun".  
He reported he was knocked unconscious and after service he 
began passing out and was diagnosed with a seizure disorder.  
The impression was that the Veteran had migraine headaches.  
It was noted that due to the remote nature of his injury it 
is less likely than not that the current headaches described 
are casually related to the injury received to the face 
during military service.  The examiner stated that the 
Veteran's seizure disorder is at least as likely as not 
related to his traumatic episode due to the fact that he 
suffered a significant concussive event for which a loss of 
consciousness occurred.  The examiner stated that he did not 
detect the presence of clinically significant short term 
memory loss, and that also the Veteran's significant alcohol 
abuse of 19 years which spanned the time he was in the 
service provides a confounding factor as to exact etiology of 
any claimed memory dysfunction.  It was also stated that the 
fainting spells are more likely than not representative of 
his ictal phenomenon and therefore do not warrant separate 
commentary.  

The Veteran was examined in June 2008.  The claims file was 
reviewed.  The Veteran's history was noted.  The pertinent 
diagnosis was, post-concussion headaches, in remission.  The 
conclusion was a former soldier who sustained a closed head 
injury with brief loss of consciousness and no post-traumatic 
amnesia in 1964.  The examiner stated that the Veteran 
provided a dramatic description of the incident but the 
service records show treatment consisted of getting an X-ray 
which was negative and he returned to duty.  The examiner 
stated that the Veteran had ruddy skin, action tremor, and 
peripheral neuropathy of chronic alcoholism.  He reported 
that there was no evidence of memory loss even though the CT 
scan shows cerebral atrophy-likely due to alcoholism.  The 
examiner stated that the Veteran had an abnormal EEG in 1992 
but there is no history of tonic or clonic movements being 
present during the documented syncoposal episodes and there 
is no evidence of encephalomalacia on MRI or CT imaging, that 
is none of the head injuries had caused a brain contusion-
the requisite for a diagnosis of seizure disorder secondary 
to closed head injury.  It was noted the Dilantin levels had 
been sub-therapeutic since September 2006 without syncope or 
seizure.  It was stated that the Veteran did not have a 
seizure disorder.  He summarized that the Veteran does not 
have headaches, seizures or memory loss.  His fainting spells 
were noted to be syncopal and due to orthostatic hypotension 
resulting from undernutrition and/or underhydration.  He 
stated that alcoholism may be a contributory factor in that 
it reduces his ability to adequately obtain and/or prepare 
meals.  The examiner stated in summary that the Veteran did 
not have headaches, seizures or memory loss.  It was reported 
that his fainting spells are syncopal and due to orthostatic 
hypotension due to undernutrition and/or underhydration and 
that alcoholism may be a contributory factor in that it 
produces dehydration.  

The Veteran's representative has stated in his March 2010 
that a remand is in order.  He reports that there is a VA 
examination favorable to the Veteran's claim in the 2007 
examination report while the 2008 examiner reported that the 
Veteran did not have any symptoms.  However the 2008 examiner 
did not address the 2007 examination report or any of the 
prior mentioned diagnoses.  It was pointed out that this was 
a violation of the finding in Gabrielson v. Brown 7 Vet. App. 
36 (1994) in which the Court stated that the Board may not 
adopt a doctor's opinion as the basis for a denial when the 
opinion did not discuss all the positive evidence in support 
of the claim.  Additionally the Board finds that as there are 
conflicting medical findings, the claim should be remanded 
for clarification.  Where there is a wide diversity of 
medical opinion, an additional examination should be 
performed.  Cousino v. Derwinski, 1 Vet. App. 536 (1991).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination to be 
performed by a board certified 
neurologist who has not previously 
examined him to determine the nature 
and etiology of any neurological 
disorders found.  The claims file and a 
complete copy of this remand must be 
made available to the examiner for 
review, and the examiner must indicate 
in the examination report that he or 
she has completely reviewed the remand 
and the medical evidence in the file.  
All indicated tests and studies should 
be accomplished.  A complete history 
must be taken from the Veteran.  A 
thorough neurological examination must 
be performed.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not ( a 50 percent 
probability or greater) that the 
Veteran has diagnosed headaches, memory 
loss, seizures and fainting spells due 
to his inservice head injury.  The 
examiner should specifically reference 
and address the findings in previous 
examination reports in the file.  
Complete rationale must be provided for 
all conclusions and opinions reached.  

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Following completion of the above, 
the claim for should be readjudicated.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


